DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/3/22.  As directed by the amendment, claims 1 and 17 have been amended; claim 18 has been cancelled, and claims 22 have been added.  Claims 1-17- 16-22 are pending in this application.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avent US 20100154252 A1 (herein after Avent) in view of YUNG US 6453578 (herein after Yung) and Miller US 20090183390 A1 (herein after Miller).

Regarding claim 1, Avent discloses an orthotic device (as seen in annotated Figure 4) comprising: a base layer (Abstract, as seen in annotated Figure 4) a support layer attached to a top surface of said base layer (as seen in annotated Figure 4), and a cushion layer covering said top surface of said base layer and said support layer (as seen in annotated Figure 4), said base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section (as seen in annotated Figure 4); a support layer attached to said base layer (as seen in annotated Figure 4) and mating with said recess to provide a smooth surface at an interface between said base layer and said support layer (as seen in annotated Figure 4).















[AltContent: textbox (Said base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section. )]
[AltContent: textbox (Top Layer)]
[AltContent: arrow]
[AltContent: textbox (Recess in the top layer of base layer 4 and 5 to receive 11 and 10.)][AltContent: arrow][AltContent: connector][AltContent: textbox (4 and 5 making the base layer.)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (Base layer mating with said recess to provide a smooth surface at an interface between said base layer and said support layer.)][AltContent: connector][AltContent: arrow][AltContent: textbox (Support layer)][AltContent: arrow][AltContent: textbox (Cushion layer)]
    PNG
    media_image1.png
    687
    497
    media_image1.png
    Greyscale



[AltContent: textbox (Base layer – a combination of 4 and 5)]





However, Avent is silent to the base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear, said base layer having a heel cup for cradling a heel of a foot.

Yung discloses to the base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear (as seen in annotated Figure 2), said base layer having a heel cup for cradling a heel of a foot (as seen in annotated Figure 2).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heel cup)][AltContent: textbox (Base layer heel counter)][AltContent: textbox (Base layer toe box)]
    PNG
    media_image2.png
    682
    462
    media_image2.png
    Greyscale



Avent is analogous art to the claimed invention as it relates to orthotic insoles.  Yung is analogous art to the claimed invention in that it provides an orthotic having differing properties without excess weight or mass.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the support layer of Avent, with heel cup contoured configuration, as taught by Yung in order to form an orthotic that is comfortable and contoured to the foot and stays in place when worn.  The substitution of the contour and configuration of one orthotic for another would be a simple substitution of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

However, Avent and Yung do not specifically disclose said anterior portion having a first cutout along a medial side  and a second cutout along a lateral side to define a protrusion that extends in an anterior direction and is adapted to underlie a second, third, and fourth metatarsals, said support layer includes an anterior portion adapted to underlie and support a metatarsal arch of the foot and a posterior portion adapted to underlie and support the heel, said protrusion includes a metatarsal raise for supporting the metatarsal arch.  

Miller teaches said anterior portion having a first cutout along a medial side (as seen in annotated Figure 14A and 14C) and a second cutout along a lateral side to define a protrusion that extends in an anterior direction (as seen in annotated Figure 14A and 14C) and is adapted to underlie a second, third, and fourth metatarsals (as seen in annotated Figure 14A and 14C), said support layer includes an anterior portion adapted to underlie (as seen in annotated Figure 14A and 14C) and support a metatarsal arch of the foot and a posterior portion adapted to underlie and support the heel (as seen in annotated Figure 14A and 14C), said protrusion includes a metatarsal raise for supporting the metatarsal arch (as seen in annotated Figure 14A and 14C).

[AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow][AltContent: textbox (Metatarsal rise)][AltContent: arrow][AltContent: textbox (Posterior portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Anterior side)][AltContent: textbox (Medial side)][AltContent: textbox (First cut)][AltContent: textbox (Second cut)]
    PNG
    media_image3.png
    473
    237
    media_image3.png
    Greyscale



Miller is analogous art to the claimed invention as it relates to orthotics having support layers incorporated within.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the configuration of the support layer of Avent and Yung, with the support layer, as taught by Miller in order to better support the metatarsals and maintain the support in the desired location.  The modification of the configuration and placement of one support layer for another would be a simple substitution of one known element for another to obtain predictable results, an orthotic that is more comfortable to wear is held better in place when worn.
Regarding claim 2, the modified an orthotic device of the combined references discloses wherein said posterior portion of said support layer includes a hole aligned with a midline extending longitudinally of said support layer (14 of Avent), said hole being adapted to underlie the heel (as seen in annotated Figure 4 of Avent).  
Regarding claim 3, the modified an orthotic device of the combined references discloses a heel cushion (14 of Avent) inserted within said opening (10 of Avent) and attached to said base layer (as seen in annotated Figure 4 of Avent).  
Regarding claim 4, the modified an orthotic device of the combined references discloses wherein said heel cushion is made of an open-cell foam material (Claim 27 of Avent).  
Regarding claim 5, the modified an orthotic device of the combined references discloses wherein said support layer is a shell having a hardness greater than that of said base layer with respect to a durometer shore scale (Claim 23 of Avent).  
Regarding claim 6, the modified an orthotic device of the combined references discloses wherein said support layer forms a shell made of polypropylene (Claim 28 of Avent).  
Regarding claim 7, the modified an orthotic device of the combined references discloses wherein said base layer (as seen in annotated Figure 4 of Avent) comprises ethylene vinyl acetate (Paragraph 0037, 0078 of Avent).  
Regarding claim 8, the modified an orthotic device of the combined references discloses wherein said base layer (as seen in annotated Figure 4 of Avent) has a shore hardness of at least 70A (Paragraph 0037, 0078 of Avent - silicone, polyurethane and EVA being capable of having a shore hardness of 70A).  
Regarding claim 9, the modified an orthotic device of the combined references discloses wherein said base layer has a shore hardness equal to or approximately equal to 77A (Paragraph 0037, 0078 of Avent - silicone, polyurethane and EVA being capable of having a shore hardness 77A).  
Regarding claim 10, the modified an orthotic device of the combined references discloses wherein said cushion layer is made of a heat-moldable material that is adapted to conform to the foot upon reaction to heat (Paragraph 0037, 0078 of Avent- silicone, polyurethane and EVA are all capable of being heat-moldable).  
Regarding claim 11, the modified an orthotic device of the combined references discloses wherein said cushion layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent).  
Regarding claim 12, the modified an orthotic device of the combined references discloses wherein said cushion layer has a shore hardness equal to or less than 50A (paragraph 0037 and 0078 of Avent -silicone, polyurethane and EVA being capable of having a shore hardness of 50A).  
Regarding claim 13, the modified an orthotic device of the combined references discloses wherein said support layer includes a middle portion situated between said anterior and posterior portions (as seen in annotated Figure 14 A and C of Miller), said middle portion includes a curved contour along the medial side of said support layer for supporting a medial arch and a curved contour along the lateral side of said support layer for supporting a lateral arch (as seen in annotated Figure 14 A and C of Miller).  
Regarding claim 14, the modified an orthotic device of the combined references discloses further comprising a foam layer (paragraph 0077 and 0078 of Avent) disposed over said cushion layer (3 of Avent), said foam layer providing cushion (paragraph 0077 and 0078 of Avent).  
Regarding claim 15, the modified an orthotic device of the combined references discloses further comprising a mesh fabric disposed over said cushion layer (2, paragraph 0075 of Avent).  
Regarding claim 16, the modified an orthotic device of the combined references discloses wherein said mesh fabric includes an anti-microbial additive, agent, or coating (2, paragraph 0075 of Avent).  
Regarding claim 17, Avent discloses an orthotic device comprising: a base layer (as seen in annotated Figure 4) said base layer having a top surface with a recess that extends from the hind foot section towards a forefoot section (as seen in annotated Figure 4); a support layer inserted into said recess and attached to said base layer (as seen in annotated Figure 4), and a cushion layer covering said top surface of said base layer and said support layer (as seen in annotated Figure 4), said cushion layer being adapted to extend from the heel counter to the toe box (as seen in annotated Figure 4), said support layer being configured to mate with said recess (as seen in annotated Figure 4) to provide a smooth surface at an interface between said base layer and said support layer (as seen in annotated Figure 4).  

Avent is silent to the base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear, a hind foot section of said base layer having a heel cup for cradling a heel of a foot.

Yung discloses the base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear (as seen in annotated Figure 2), a hind foot section of said base layer having a heel cup for cradling a heel of a foot (as seen in annotated Figure 2).

Avent is analogous art to the claimed invention as it relates to orthotic insoles.  Yung is analogous art to the claimed invention in that it provides an orthotic having differing properties without excess weight or mass.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the support layer of Avent, with heel cup contoured configuration, as taught by Yung  in order to form an orthotic that is comfortable and contoured to the foot and stays in place when worn.  The substitution of the contour and configuration of one orthotic for another would be a simple substitution of one known element for another to obtain predictable results, a better fitting more comfortable orthotic when worn.

Avent and Yung are silent to said support layer includes an anterior portion adapted to underlie and support a metatarsal arch of the foot and a posterior portion adapted to underlie and support the heel; said anterior portion having a first cutout along a medial side and a second cutout along a lateral side to define a protrusion that extends in an anterior direction and is adapted to underlie a second, third, and fourth metatarsals, said protrusion includes a metatarsal raise for supporting the metatarsal arch.

Miller discloses said support layer includes an anterior portion adapted to underlie and support a metatarsal arch of the foot (as seen in annotated Figures 14A and 14C) and a posterior portion adapted to underlie and support the heel (as seen in annotated Figures 14A and 14C); said anterior portion having a first cutout along a medial side (as seen in annotated Figures 14A and 14C) and a second cutout along a lateral side to define a protrusion that extends in an anterior direction and is adapted to underlie a second, third, and fourth metatarsals (as seen in annotated Figures 14A and 14C), said protrusion includes a metatarsal raise for supporting the metatarsal arch (as seen in annotated Figures 14A and 14C).

Miller is analogous art to the claimed invention as it relates to orthotics having support layers incorporated within.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified  the  configuration of the support layer of Avent and Yung, with the support layer, as taught by Miller in order to better support the metatarsals and maintain the support in the desired location.  The modification of the configuration and placement of one support layer for another would be a simple substitution of one known element for another to obtain predictable results, an orthotic that is more comfortable to wear is held better in place when worn.
Regarding claim 19, the modified an orthotic device of the combined references discloses comprising a heel cushion (10 of Avent); wherein said posterior portion of said support layer includes a hole - 21 – (14 of Avent) aligned with a midline extending longitudinally of said support layer (as seen in annotated Figure 4 of Avent), said heel cushion being disposed within said opening and being adapted to underlie the heel (as seen in annotated Figure 4 of Avent).  
Regarding claim 20, the modified an orthotic device of the combined references discloses wherein said heel cushion is made of an open-cell foam material (paragraph 0078 of Avent).  
Regarding claim 21, the modified an orthotic device of the combined references discloses wherein said base layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent) and has a shore hardness of at least 70A (paragraph 0078 of Avent); and wherein said cushion layer comprises ethylene vinyl acetate (EVA) (paragraph 0078 of Avent) and has a shore hardness equal to or less than 50A (paragraph 0078 of Avent).
Regarding claim 22, the modified an orthotic device of the combined references discloses wherein said protrusion (as seen in annotated Figures 8B, 9A and 9B of Miller) has a thickness greater than that of the rest of said support layer (paragraph 0023 of Avent).

[AltContent: arrow][AltContent: textbox (Metatarsal raise)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Protrusion)][AltContent: arrow]
    PNG
    media_image4.png
    282
    363
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    723
    352
    media_image5.png
    Greyscale


Argument

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to applicants arguments that the combined references do not disclose a lower cushioning layer does not have a top surface with a recess that extends from a hindfoot section towards a forefoot section. As shown above, Avent, annotated Figure 1 discloses a top surface with a recess that extends from a hindfoot section towards a forefoot section.

In response to applicants arguments that rigid shell layer 4 cannot mate with the aperture 14. As shown above, the Figure 1 of Avent clearly discloses the elements mate together, as shown above 4 and 5, the base mate together with 11 and 13 that mate together; 10 and 14 that mate together; 4 and 12 that mate together.

In response to applicants arguments that the rigid shell layer (4) of Avent is designed to mate with a recess in the lower cushioning layer (5) of Avent, the examiner agrees in order to create the base layer as shown above in annotated Figure 1 of Avent. 

In response to applicants arguments that there is no reason to mate the lower cushioning layer 5 with the rigid shell layer 4 as the specific shapes of the lower cushioning layer 5 and the rigid shell layer 4 are generally irrelevant to each other. It is unclear what the applicant is arguing as the Figure 1 of Avent clearly disclose the elements mate together, as shown above 4 and 5, the base mate together with 11 and 13 that mate together; 10 and 14 that mate together; 4 and 12 that mate together.


In response to applicants arguments that the combined references fail to teach a base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section and that is mated with the support layer to provide a smooth surface at an interface between the base layer and the support layer, the examiner respectfully disagrees. As shown above, Avent, annotated Figure 1, discloses the limitations.

In response to applicants arguments that there is no evidentiary support for the office actions assertions that Avent teaches an orthotic that is comfortable and contoured to the foot and stays in place when worn and is better fitting more comfortable orthotic when worn, the examiner respectfully disagrees. Paragraph 0076 discloses the support for this reasoning specifically referring to improved comfort and better fit.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge cited generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  


In response to applicants arguments that neither Avent, Yung, nor Miller suggests Avent's rigid shell layer 4 fails to provide sufficient support to the metatarsals, the examiner respectfully disagrees.  Avent (paragraph 0011) teaches the limitation.

In response to applicants arguments that none of the cited references teach or suggest “a base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear, said base layer having a heel cup for cradling a heel of a foot, said base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section; a support layer attached to said base layer and mating with said recess to provide a smooth top surface at an interface between said base layer and said support layer”, the examiner respectfully disagrees.  The combined references disclose a base layer adapted to extend from a heel counter of a footwear to a toe box of the footwear (as seen in annotated Figure 2 of Yung), said base layer having a heel cup for cradling a heel of a foot (as seen in annotated Figure 2 of Yung), said base layer having a top surface with a recess that extends from a hindfoot section towards a forefoot section (as seen in annotated Figure 2 of Yung); a support layer attached to said base layer and mating with said recess to provide a smooth top surface at an interface between said base layer and said support layer (as seen in annotated Figure 2 of Yung). 

In response to applicants arguments that Avent and Yung do not specifically disclose but Miller teaches the protrusion with a metatarsal raise, the examiner respectfully disagrees.  Miller (as seen in annotated Figures 8B, 9A and 9B of Miller), discloses but Miller teaches the protrusion with a metatarsal raise.
Serial No. 16/738,157 
Response to Office Action
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732